THE STATE OF TEXAS
                                            MANDATE
TO THE COUNTY COURT AT LAW OF HARRISON COUNTY, GREETINGS:
          Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 5th
day of February, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Progressive Transportation, LLC,                              No. 06-14-00030-CV
 Appellant
                                                               Trial Court No. 2013-9369
                       v.

 Republic National Industries of Texas,
 LP, and Republic Corporation, Appellee



          As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the award of attorney
fees. As modified, the judgment of the trial court is affirmed.
          We further order that the appellant, Progressive Transportation, LLC, pay all costs of this
appeal.
          WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
          WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 23rd day of April, A.D. 2015.

                                                                DEBRA K. AUTREY, Clerk